Citation Nr: 1641160	
Decision Date: 10/20/16    Archive Date: 11/08/16

DOCKET NO.  12-21 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for right shoulder nerve damage (right shoulder disability).

2.  Entitlement to service connection for right arm pain, to include numbing effect to thumb and index finger (right arm disability).

3.  Entitlement to a compensable rating for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney at Law


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to January 1972, including service in Vietnam.  His decorations include a Vietnam Service medal and a Vietnam Gallantry Cross.

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2012 and April 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The March 2012 rating decision denied service connection for the right shoulder and right arm disabilities, and the April 2013 rating decision continued a noncompensable (zero percent) disability rating for bilateral hearing loss.  

In February 2014, the Board remanded the issues of service connection for right shoulder and right arm disabilities for further development.  The RO was instructed to schedule the Veteran for a VA examination and obtain medical opinions on the nature and etiology of any diagnosed right arm or shoulder disabilities.  The Veteran was provided with a VA examination in January 2015, and an addendum medical opinion was provided in November 2015.  The Board is therefore satisfied that there has been substantial compliance with the remand's directives and will proceed with review of the right shoulder and right arm claims.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that the Veteran has also appealed issues of an increased initial rating for PTSD and entitlement to a total disability rating based on individual unemployability by reason of service-connected disabilities (TDIU).  The Board remanded the issues in August 2015, pursuant to a January 2015 United States Court of Appeals for Veterans Claims (Court) Joint Motion for Partial Remand (JMPR).  The development ordered in the August 2015 Board remand has not yet been completed and that it appears that the AOJ is in the process of conducting the ordered development.  These issues have not been recertified to the Board and are therefore not presently before the Board.


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of right shoulder osteoarthritis, which is not shown to be related to service.

2.  Any right arm diagnosis is not shown to be related to service. 

3.  A right thumb scar was noted upon entry into active service and is not shown to have permanently increased in severity during service.

4.  For the entire period of appeal, the Veteran's bilateral hearing loss disability has been manifested by no more than Level II hearing acuity in the right ear and Level III hearing acuity in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right shoulder disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

2.  The criteria for service connection for a right arm disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 (2015).

3.  The criteria for the assignment of a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

Here, the RO provided a notice letter to the Veteran in December 2011, prior to the adjudication of the claims for service connection for a right shoulder disability and right arm disability, and in December 2012, prior to the adjudication of the claim for an increased rating for bilateral hearing loss.  The letter notified the Veteran of what information and evidence must be submitted to substantiate the claims for service connection and an increased rating, what information and evidence must be provided by the Veteran, and what information and evidence would be obtained by VA.  The Veteran was told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence to the RO in support of his claims.  The letters also provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective date.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).                                                                                                                                                                                                                                                                                                                             

The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claims for service connection for right shoulder and right arm disabilities and for an increased rating for bilateral hearing loss.  The Board notes that there has been no allegation from the Veteran that he has been prejudiced by any of notice defects.  See Shinseki v. Sanders, 556 U.S. 396 (2009).  Thus, there is no prejudice to the Veteran in the Board's considering these issues on their merits.  The Board finds that the duty to notify provisions have been fulfilled with regard to these claims, and any defective notice is nonprejudicial to the Veteran and is harmless. 

The Board further finds that all relevant evidence has been obtained with regard to the Veteran's claims for service connection for right shoulder and right arm disabilities and for an increased rating for bilateral hearing loss, and the duty to assist requirements have been satisfied.  All available service treatment records (STRs) were obtained, and VA medical records and private medical records are associated with the claims file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to this claim. 

The Veteran underwent VA examinations in January 2013 and January 2015 to obtain medical evidence regarding the nature and severity of the claimed disabilities.  A medical opinion addendum was also obtained in November 2015.  The Board finds the VA examinations and opinions to be adequate for adjudication purposes.  The examinations were performed by medical professionals based on review of the claims file, solicitation of history and symptomatology from the Veteran, and examination of the Veteran.  The examination reports are accurate and fully descriptive.  Opinion is provided as the nature, etiology, and severity of any diagnosed conditions.  As such, the Board finds that the Veteran has been afforded adequate examination.  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion for the claims for service connection for right shoulder and right arm disabilities and for an increased rating for bilateral hearing loss has been met.  See 38 C.F.R. § 3.159(c)(4); Barr v. Nicholson,  21 Vet. App. 303, 312 (2007). 

The Board finds that the duties to notify and assist the Veteran have been met with regard to the claims for service connection for right shoulder and right arm disabilities and for an increased rating for bilateral hearing loss, so no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of these claims.


II.  Service Connection

Law and Regulations

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may be also granted on a secondary basis for a disability that is proximately due to or the result of an established service-connected disorder.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

A pre-existing injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C. § 1153; 38 C.F.R. § 3.306.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  If a pre-existing disorder is noted upon entry into service, service connection may be granted based on aggravation during service of that disorder.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b); see also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Temporary or intermittent flare-ups of symptoms of a pre-existing condition alone are not sufficient to be considered "aggravation in service"; rather, aggravation requires a worsening of the underlying condition as a whole.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The Board will assess both medical and lay evidence.  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must then determine if the evidence is credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises, and may also include statements from authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  A layperson is not generally capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  But see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Right Shoulder& Right Arm

The Veteran contends that he suffered right shoulder and arm injuries in approximately May 1970 while he was on duty and his base came under rocket/mortar attack.  He contends that while he was diving into a bunker to avoid the attack, he missed the opening and slammed his shoulder into the entrance of the bunker, and the next day he was diagnosed with a pinched nerve.  The Veteran asserts that surgery did not correct the problem, and that he has significant pain and numbness in his shoulder and arm, and has "virtually no ability to feel" in his hand and fingers.  See the April 2013 statement; January 2014 VA Form 9 statement.

STRs show that in a February 1968 enlistment examination, the Veteran was found to have normal upper extremities.  He reported that he did not have a painful or "trick" shoulder or elbow.  In March 1968, the Veteran's  enlistment examination was reviewed and a note was added that the Veteran had a history of injury to the thumb of his right hand.  In a December 1971 separation examination, the Veteran's upper extremities were again found to be clinically normal, and he was noted to have a 4 inch scar across the thumb of his right hand.  STRs are otherwise negative for mention of complaint, diagnosis, or treatment of a right shoulder or arm condition.

A VA examination in October 1972 noted a 4 in scar over the left hand and 1 inch scar over the right thumb and callouses of the feet.  Otherwise the musculoskeletal system was described as normal.  

A March 1997 VA treatment record noted a complaint of back and neck pain and left arm tingling.  No mention was made of the right arm.  

VA treatment records indicate that in April 2011, the Veteran reported exacerbation of the right shoulder pain for the last several days.  He indicated that it was a dull, throbbing pain with numbness in the thumb and medial aspect of the right arm.  In October 2011, the Veteran again reported numbness in his right hand thumb and index fingers, and continued right shoulder pain posteriorly.  The treating doctor noted that an April 2010 right shoulder x-ray was negative, and assessed the Veteran as having a possible rotator cuff strain and carpal tunnel syndrome.  In an occupational therapy appointment a few weeks later, the Veteran was fitted with a wrist brace and taught hand exercises.

In February 2012, the Veteran reported chronic right shoulder pain.  In a July 2012 treatment record, the Veteran was noted to have had a right shoulder MRI in June 2012, which showed osteoarthritis in the right acromioclavicular joint with multiple small subchondral lesions, a small amount of fluid in the subdeltoid-subacromial bursa consistent with bursitis, mild to moderate tendinopathy in the right supraspinatus and infraspinatus tendon, tendinopathy in the subscapularis tendon, and possible posterior glenoid labrum tear.  

The Veteran was afforded a VA examination of the right shoulder and arm in January 2015.  Range of motion testing of the right shoulder showed forward flexion to 140 degrees and abduction to 110 degrees.  With the arm elevated, internal rotation was to 60 degrees.  With the arm at his side, external rotation was to 60 degrees.  The shoulder showed no change with repetition, but there was pain, pain on palpation over the acromioclavicular joint, less movement than normal, weakness, and fatigability.  There was no incoordination, swelling, deformity, or atrophy.  X-rays showed a normal glenohumeral joint with slight irregularly of the joint surface of the right acromioclavicular joint, indicative of mild osteoarthritis of the acromioclavicular joint.  The examiner opined that there were no records to indicate a nexus between an in-service injury and the Veteran's current right shoulder diagnosis, and that the 2010 x-rays were taken 40 years after discharge from service.  

With regard to the right arm claim, the examiner indicated that the Veteran had no diagnosis relative to hand difficulties, other than the scar noted in the Veteran's STRs.  His hand had a normal appearance, full grip strength, thumb could be opposed to each finger, metacarpophalangeal and proximal interphalangeal joints flexed to 90 degrees and extended fully to zero degrees, and distal interphalangeal joints flexed to 60 degrees and extended fully to zero degrees.  Wrist motion testing showed 60 degrees of dorsiflexion and 70 degrees of palmar flexion, with 30 degrees of ulnar deviation and 20 degrees radial deviation.  There was decreased sensation over the dorsal surface of the thumb, first dorsal interosseus, and the volar surface of the fifth finger.  X-rays showed no fracture, dislocation, or arthritic change.  The examiner asserted that the right thumb scar, which occurred when the Veteran fell while riding a bicycle as a child, was "in no way" related to his complaints of numbness in his fingers, and pointed out that there were no records of complaints of finger numbness in the Veteran's STRs.  

The examiner opined that the Veteran's history was complicated by a non-service related incident in which he was hospitalized in March 2013 after reporting three weeks of numbness and tingling in both of his hands.  He was found to have myelomalacia of the spinal cord with cervical spine stenosis maximum at C4-C5.  He had a laminoplasty and reported that he had greater function in his right hand, but that he still felt a pins-and-needle sensation in the fingers of his right hand.  The examiner diagnosed paresthesias of the right upper extremity secondary to cervical spine, and opined that it was more likely than not that any increase of numbness and paresthesias in the right upper extremity were secondary to the cervical spine condition, and not any service-related condition.  The examiner further opined that there was no indication or evidence that the Veteran had in the past or currently had carpal tunnel syndrome or a peripheral nerve condition.

In November 2015, the same VA examiner provided an addendum to his medical opinion.  He clarified that the Veteran's right shoulder diagnosis did not exist prior to military service, and opined that it was less likely than not that the shoulder diagnosis was the result of the Veteran's military service.  The examiner also asserted that it the Veteran's right thumb scarring existed prior to his military service, but that it was not at all likely that the scarring permanently aggravated or increased in severity beyond the natural progression of the condition due to active service.

X-rays taken in March 2016 showed mild glenohumeral and moderate acromioclavicular osteoarthritis, which represented a slight increase from the 2015 x-rays.

The Board finds that the VA examiner's opinions are competent and credible, and as such, entitled to significant probative weight.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  The examiner's opinions were rendered after review of the file, solicitation of the Veteran's medical history, and physical examination, including review of x-rays by a radiologist.  See Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the examiner's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion).  The VA examiner also provided the facts and rationale on which he based his opinions.  Moreover, neither the Veteran nor his representative have produced a medical opinion to contradict the conclusions of the VA examiner.  

The Board does not doubt the Veteran is sincere in his belief that his claimed conditions are related to his service.  As a lay person, he can report symptoms including pain, but his statements cannot be used to diagnose a shoulder or arm disability, or determine whether any such disabilities are related to injury or other event in service.  The etiology of shoulder and arm disabilities goes beyond a simple and immediately observable cause-and-effect relationship and requires medical knowledge to review and interpret clinical tests.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran may be competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  As such, the Board finds the Veteran's statements probative with regard to establishing the Veteran's current symptoms, but finds little probative value with regard to establishing service connection.

Furthermore, post-service medical records indicate that nearly 40 years passed between the Veteran's discharge from service and the first medical documentation of  shoulder and arm complaints.  This lengthy period without complaints or treatment weighs against the finding that any current right shoulder or right arm disabilities are due to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a lengthy period without medical complaints about a condition can be considered as a factor in resolving a claim). 

In sum, the weight of the evidence shows that any current right shoulder and right arm disabilities are not related to service, to include aggravation of the right thumb scar noted upon the Veteran's entry into service.  As the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, service connection is not warranted for a right shoulder disability or a right arm disability.

III.  Increased Rating

Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38  U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. §§ 3.321(a), 4.1, 4.21. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

Where the evaluation of hearing loss is at issue, an examination for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).

A rating for hearing loss is determined by a mechanical application of the rating schedule to the numeric designations assigned based on audiometric test results.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Evaluations of bilateral hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by a controlled speech discrimination test and the average hearing threshold, as measured by puretone audiometric tests at the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz.  The rating schedule establishes 11 auditory acuity levels designated from Level I, for essentially normal hearing acuity, through level XI for profound deafness.  

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination) is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone average intersect.  38 C.F.R. § 4.85(b).  The puretone threshold average is the sum of the puretone thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 4.  This average is used in all cases to determine the Roman numeral designation for hearing impairment.  38 C.F.R. § 4.85(d). 

Table VI
Numeric designation of hearing impairment based on puretone threshold average and speech discrimination.

% of
discrim-
ination
Puretone Threshold Average

0-41
42-49
50-57
58-65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 

Alternatively, VA regulations provide that in cases of exceptional hearing loss, when the puretone thresholds at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further provide that, when the puretone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

Table VIA
Numeric designation of hearing impairment based only on puretone threshold average: 

0-41
42-48
49-55
56-62
63-69
70-76
77-83
84-90
91-97
98-104
105+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI

The findings for each ear from either Table VI or Table VIA, are then applied to Table VII (Percentage Evaluations for Hearing Impairment) to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poor hearing.  The percentage evaluation is located at the point where the rows and column intersect.  38 C.F.R. § 4.85(e). 
Table VII
Percentage evaluation for hearing impairment (diagnostic code 6100)
 
Poorer Ear
XI
100*
 
 
 
 
 
 
 
 
 
 
X
90
80
 
 
 
 
 
 
 
 
 
IX
80
70
60
 
 
 
 
 
 
 
 
VIII
70
60
50
50
 
 
 
 
 
 
 
VII
60
60
50
40
40
 
 
 
 
 
 
VI
50
50
40
40
30
30
 
 
 
 
 
V
40
40
40
30
30
20
20
 
 
 
 
IV
30
30
30
20
20
20
10
10
 
 
 
III
20
20
20
20
20
10
10
10
0
 
 
II
10
10
10
10
10
10
10
0
0
0
 
I
10
10
0
0
0
0
0
0
0
0
0 
 
XI
X
IX
VIII
VII
VI
V
IV
III
II
I

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

Bilateral Hearing Loss

The Veteran contends that his hearing loss is worse than it is currently rated.  See the April 2014 notice of disagreement; September 2015 VA Form 9 statement.

The Board notes initially that the Veteran was initially granted service connection for bilateral hearing loss in a March 2003 rating decision, effective April 30, 1997.  In February 2006, the Veteran initiated a claim for an increased rating for bilateral hearing loss, but he did not perfect this appeal.  Rather, in an August 2007 substantive appeal to the Board (VA Form 9), he specifically excluded the issue of an increased rating for bilateral hearing.  In June 2008, the RO decreased the rating for bilateral hearing loss to noncompensable, effective August 1, 2008.  The Veteran initiated an appeal of this issue, and a Statement of the Case was issued in November 2009.  However, the Veteran did not perfect an appeal of the issue by filing a timely substantive appeal (VA Form 9).  As such, these appeals are not before the Board.  The appeal for an increased rating that is before the Board was initiated by the Veteran in July 2012.

The Veteran was afforded a VA audiological examination in January 2013.  He reported that he wore hearing aids and had to ask for a lot of repetition in conversation.  His puretone thresholds, in decibels, were as follows:





HERTZ



1000
2000
3000
4000
average
RIGHT EAR
30
25
45
50
37.5
LEFT EAR
25
30
45
45
36.25

Speech recognition ability was 84 percent in the right ear and 76 percent in the left ear.  The examiner indicated that the puretone test results were valid and the speech discrimination scores were appropriate for the Veteran.

The Veteran also had an audiogram at a private hearing aid facility in January 2013.  His puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
average
RIGHT EAR
30
35
45
55
41.25
LEFT EAR
30
40
55
55
45

The Veteran was afforded another VA audiological examination in January 2015.  His puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
average
RIGHT EAR
35
35
45
50
41.25
LEFT EAR
30
35
45
45
38.75

Speech recognition ability was 88 percent in the right ear and 84 percent in the left ear.  The examiner indicated that the puretone test results were valid and the speech discrimination scores were appropriate for the Veteran.  The examiner also noted that the January 2013 private audiogram was conducted by an unknown clinician at a facility in which most employees were hearing instrument specialists and not audiologists.  

In sum, results of the VA examinations translate to, at worst, Level II hearing loss in the right ear and Level III hearing loss in the left ear when applied to Table VI of the rating schedule.  This level of hearing loss warrants a zero percent rating and no higher under Table VII of the rating schedule.  Therefore, a compensable disability evaluation is not warranted under Diagnostic Code 6100 for any period of the appeal.  See 38 C.F.R. § 4.85, Diagnostic Code 6100. 

The Board considered the provisions for paired organs under 38 C.F.R. § 3.383; however as neither ear's hearing loss is compensable to a degree of 10 percent or more, this regulation does not apply.  38 C.F.R. § 3.383 (a)(3).  Because the preponderance of the evidence weighs against the claim, the benefit of the doubt doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  

Extraschedular Consideration

The Board has considered whether referral for an "extraschedular" evaluation is warranted.  In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule and no referral is required. 

In the second step of the inquiry, however, if the schedular evaluation does not contemplate a Veteran's level of disability and symptomatology and is found inadequate, it must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

When the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step, a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the evidence fails to show unique or unusual symptomatology regarding the Veteran's service-connected disability that would render the schedular criteria inadequate.  The Veteran's symptoms, including decreased hearing and having a hard time understanding what people are saying, are contemplated in the ratings assigned; thus, the application of the Rating Schedule is not rendered impractical.  Moreover, the Veteran has not argued that his symptoms are not contemplated by the rating criteria; rather, he merely disagreed with the assigned disability ratings for his levels of impairment.  In other words, he does not have any symptoms from his service-connected disability that are unusual or different from those contemplated by the schedular criteria.  Moreover, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, the Board finds that referral for consideration of an extraschedular rating is not warranted, as the manifestations of the Veteran's disability are considered by the schedular rating assigned.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111.










ORDER

Service connection for a right shoulder disability is denied.

Service connection for a right arm disability is denied.

A compensable rating for bilateral hearing loss is denied.




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


